Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 1/17/2022.
b.    	Claims 1-14 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Alexandria Petterson (Reg. No. 76,140) on 2/3/2022.

The application has been amended as follows: 
This amendment will replace all prior versions and listings of claims in the application.  The amendment is based on claims filed on 1/17/2022.  Please see the attached Examiner’s Amendment.



Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-14 are allowed as the prior art of record, the combined teaching of Parsons and Stefik and Powar fails to disclose the features in a particular manner as claimed.
	Parsons discloses conversations in an online content universe are monitored. A conversation index is generated in social media. An individual conversation is defined by user-selectable input terms. Publishers that influence a conversation are identified. The system generates an influence ranking of site's that influence a particular conversation. The system permits ads to be placed on sites based on the sites influence on the conversation. The system can be updated to permit ads to be targeted based on current influence rankings. The influence ranking is used to perform online advertising targeting and placement. Additional marketing filters, such as demographics, historical performance, and return on investment, may be used to adjust an initial influence ranking based. The ad placement may also be expanded to include related conversations, inlinking sites, and/or outlinking sites. 
	Stefik discloses computer-implemented system and method for providing community-based advertising term disambiguation is provided. Articles of digital information and a plurality of social indexes that are each associated with a social community are maintained. Each social index includes topics that each relate to one or more of the articles. The social community exhibiting the most closely-matched similarity to the advertising content is chosen based on their social indexes. The advertising content with the articles related to the topics included in the social index of the social community chosen is placed.

	However, the combined teaching of Parsons and Stefik and Powar fails to teach providing at one or more computers, including at least one processor, a media server executing thereon, which receives requests from media clients for media content; retrieving, for each respective song of a plurality of songs, lyrics for the respective song; extracting, from the lyrics of the respective song, one or more key activities or topic words, and generating a vector from the one or more key activities or topic words representing the lyrics for the respective song, the vector generated by analyzing features of a story graph that describes a narrative of the respective song; and storing, in a database, the respective song indexed by the vector generated for the
respective song; determining, for each respective advertisement of a plurality of advertisements, one or more key activities or topic words, and a vector from the one or more key activities or topic words representing the respective advertisement, and then indexing that advertisement; and
receiving, from a user, a request to stream a requested song to a client media device; in response to the request: retrieving, by querying the database storing the plurality of songs indexed by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168